DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, Hydrogen-1, Boron-11, and superconducting magnet in the reply filed on 8/27/2020 is acknowledged.

Applicant’s election of aneutronic in the reply filed on 8/27/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 4- 8, 23, 24 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/27/2020.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ionizer, first reactant handling mechanism and second handling mechanism must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  said claim appears to be missing a comma between boron nitride and lanthanum hexaboride in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 9-22, 25 and 27-32 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
The specification's disclosed utility of energy production ([0002]) is not credible.  The production of net energy using this type of technology is yet to be proven and is currently theoretical as discussed below. Therefore, the claims are rejected under 35 USC 101, for and 112, 1st paragraph for a lack of a credible asserted utility or a well-established utility, and as such one skilled in the art would not know how to use the claimed invention.
Claims 1-3, 9-22, 25 and 27-32 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9-22, 25 and 27-32 are rejected under 35 U.S.C. §112, first paragraph, as failing to provide an enabling disclosure. The specification fails to provide an adequate written description of the invention and fails to adequately describe how to make and/or use the invention as required by 35 U.S.C. §112, first paragraph.
Applicant states in the field of the invention on page 3 “the present inventions relate to, among other things, fusion activities for energy production” Yet, Applicant provides no evidence in the disclosure of any measurable energy production through this process via the claimed device and method.  This reference to the generation of electrical power is known in the art as "cold fusion."  As set forth more fully below and as discussed in applicant’s summary of the invention “cold fusion” has been heavily examined within the scientific community. When claims are directed towards the extreme or fringe of known science, such as the claims in the instant application, the validity of the claims must be challenged so as to ensure protection of the public. The reviews set forth below directly relates in general to applicant’s claims that boarder the incredible.
In what follows, the Examiner is guided by the U.S. Federal Court of Appeals decision, In re Dash, No. 04-1145, 2004 WL 2829039 (Fed. Cir. Dec.10, 2004). The Dash patent application discloses a method for generating heat energy using an electrolytic cell having a palladium 
The Examiner of the Dash application rejected it due to lack of enablement and utility. The Board sustained said Examiner's rejection and the Court affirmed the Board's decision (see Dash, *3).
The Court construed the Dash claims to require the production of excess heat energy and to be directed to a method of achieving "cold fusion". The Court stated, "[g]iven the scientific community's considerable doubt regarding the utility of "cold fusion" processes, we hold that the examiner established a prima facie case of lack of utility and enablement." (See Dash, C. "Analysis').
Dash argued that the evidence in support of the examiner's prima facie case is invalid because it does not concern the invention as claimed and because the documents cited are anecdotal or not peer reviewed. The Court responded that it knew of "no rule that forbids the Examiner from relying on related technology, anecdotal information, or sources that are not peer reviewed to establish inoperability." The Court further stated that "[w]hile it may be ideal for the Examiner to offer peer-reviewed data on precisely the claimed information to establish such a case, such extreme certainty is not required." (See Dash, *3).
As set forth more fully below, Applicant's disclosure does not contain reputable evidence that is sufficient to support any allegations or claims that the invention produces "nuclear reactions" or "excess heat", that any allegations or claims of the production of excess heat due to nuclear and/or chemical reactions are valid and reproducible, nor that the invention as disclosed is capable of operating as indicated and capable of providing the intended output.
This concept of producing nuclear reactions and excess heat by "cold fusion" was in general, publicly announced by Fleischmann and Pons (hereinafter referred to as "F and P") on 
As set forth more fully below, this "cold fusion" concept of producing nuclear reactions, including energy generation (known in the art as "excess heat"), is still no more than just an unproven concept.
Subsequent to the announcement of this cold fusion concept by F and P, many laboratories have attempted to confirm the results of F and P.
The results of these attempts at confirmation were primarily negative and even of the few initial positive results, these were generally either retracted or shown to be in error by subsequent experimenters (e.g., see the article by Stipp in the Wall Street Journal and the article by Browne in The New York Times (particularly page A22)).
The general consensus by those skilled in the art and working at these various laboratories is that the assertions by F and P were based on experimental errors (e.g., see The New York Times article by Browne, Kreysa et al., Lewis et al., Hilts, Horanyi, Ohashi et al., MisKelly et al. and Chapline).
Note for example, that Kreysa et al. al on page 440 state that, "We have repeated the heat balance measurements more than 10 times and never found a significant heat excess within the accuracy limits of +5%." Kreysa et al. also refer to various possible sources of error, which could lead to erroneous conclusion that nuclear reactions and excess heat were produced.
Hilts states that the MIT experiments failed to produce any of the excess heat reported by the Utah group.
Lewis et al. state in the summary on page 525 that they found no evidence of excess enthalpy in their experiments and, they refer to various possible sources of error which could 
Both Hilts and Lewis et al. indicate that in any determination of excess heat, one must determine the total amount of energy produced (as heat and chemical energy) integrated over the whole period of cell operation, versus the total energy input.
It was also the general consensus by those skilled in the art and working at these various laboratories that there is no reputable evidence of neutron, gamma ray, tritium or helium production to support the allegation or claim that nuclear reactions are taking place, nor is there any reputable evidence to support the allegation or claim of excess heat production. See for example (in addition to the above listed references) page A14 of the 7/13/89 edition of The Washington Post, Cooke, Alber et al., Faller et al, Cribier et al., Hajdas et al., Shani et al., Ziegler et al., Price et al., Schrieder et al., and pages A3 of the 3/29/90 edition of The Washington Post.
Of particular interest is page A3 of the 3/29/90 edition of The Washington Post that refers to the negative findings of a physicist who had tested Pon's own cold fusion apparatus for nuclear output (for a more complete analysis of said "negative findings", note the article by Salamon et al.). Also of interest in this respect is the Cooke reference which, on pages 4 and 5, refers to the attempts at Harwell to obtain "cold fusion" and that Fleischmann (of F and P) had requested help from Harwell in verifying the cold fusion claims. Said page 5 also indicates that data was collected in Frascatti-type (i.e. gaseous) experiments.
 The last paragraph on said page 5 states:
"After three months of around-the-clock work at a cost of over a half million dollars, the project was terminated on June 15. This program is believed to be one of the most comprehensive worldwide with as many as 30 cells operating at a time and over 100 different experiments performed. The final results of this monumental effort, in the words of the official 
Applicant's specification contains assumptions and speculation as to how and in what manner, his invention will operate. However, applicant has presented no reputable factual evidence to support his assumptions and speculation regarding a reproducible, sustainable excess heat (cold fusion) and low temperature reactions.
Note in this respect that the Examiner (as set forth above) has presented documentary evidence that there are no operative cold fusion systems that actually produce excess heat or any other nuclear reaction product.
The disclosure is thus insufficient and non-enabling as to exactly what all is necessary to actually present a reproducible, sustainable excess heat (cold fusion) and low temperature nuclear reaction, and, as to what would cause such reactions to actually take place in the applicant's system.
Applicant's claims to an apparatus for producing electricity by cold fusion read on a practice of an apparatus of a non-cold fusion art (i.e., Fowler, US 4,211,620, as discussed below). Note that it is well-settled case law that identical apparatuses operated in the same manner, must produce identical results.
There is accordingly, neither an adequate description nor enabling disclosure of how and in what manner, applicant's invention is able to produce low temperature electrolytic nuclear reactions and excess heat whereas, the identical systems and methods of operation in Fowler, presumably did not produce said low temperature electrolytic nuclear reactions and excess heat.
Assuming for the sake of argument that applicant's invention does function in a different manner to produce a different result from that of Fowler, it can only be because applicant's invention actually contains some additional critical feature(s), component(s), etc., not found in said reference which is necessary to enable applicant's invention to function differently from any of said references so as to be able to produce a different result.
Accordingly, the disclosure is insufficient in failing to disclose said additional critical feature(s), component(s), etc., necessary to cause applicant's invention to operatively function in a different manner to produce a result different from that of said reference.
Clearly, when an artisan or experimenter is relying on the experimental results of particular tests or experiments to establish certain facts, i.e., the production of excess heat and of low temperature nuclear reactions, it is incumbent upon the experimenter to show that the alleged experimental results of excess heat and low temperature nuclear reactions, are valid and not just the results of experimental errors or misinterpretations of experimental data (and that the alleged experimental results do not fall within the limits of experimental errors).
There is thus no reputable evidence of record to support the assumption and speculation that the invention would actually operate as indicated and produce the desired results as indicated.
It is not seen wherein the specification discloses any particular structure, etc., which is unique to the applicant's system and which would make the applicant's “cold fusion” system operative whereas the systems disclosed in the above referenced "numerous teachings by skilled artisans," were not operative.
It is apparent from the specification that applicants' concept or theory involves a "cold fusion" system based on the "cold fusion" systems that came about from the work of F and P, is workable or operative, only if these systems are already operative.
reproducible or even obtainable. It consequently must follow that the claims of excess heat or nuclear reactions are not reproducible of even obtainable with applicant's invention. While applicant may have set forth theoretical concepts, it is well known in the cold fusion field that theory and reality have a habit of not coinciding. There is no evidence to indicate that the applicant has so succeeded where others have failed, in arriving at an operative cold fusion system, i.e. that he has progressed his system beyond the point of an unproven theory or concept which still requires an undue amount of experimentation to enable the artisan to make and use the inventive system for its indicated purpose. This view is also considered supported by the failure to set forth a full example of the specific parameters of an operative embodiment. One cannot rely on the skill in the art for the selection of the proper quantitative values to present an operative cold fusion system, since those in the art do not know what would be these values. See Bank v. Rauland Corp., 64 U.S.P.Q. 93; In re Corneil et al., 145 U.S.P.Q. 697.
To reiterate briefly, the examiner has presented evidence, that neither the situation of excess "heat" can reasonably be expected to be reproducible or even obtainable with the present invention.
There is no reputable evidence of record that would overcome the experimental showings in the above listed references, disproving this concept of "cold fusion".
Again, there is no evidence to indicate that the applicant has so succeeded where others have failed, in arriving at an operative system that produces nuclear fusion or even "excess heat", i.e., that he has progressed his system beyond the point of an unproven theory of concept which still requires an undue amount of experimentation to enable the artisan to make and use the invention for its indicated purpose.  Much like the unproven concept of cold fusion 
It is thus considered that the examiner, for the reasons set forth above, has set forth a reasonable and sufficient basis for challenging the adequacy of the disclosure. The statute requires the applicant itself to inform, not to direct others to find out for themselves; In re Gardner et al, 166 U.S.P.Q. 138, In re Scarborough, 182 U.S.P.Q. 298. Note that the disclosure must enable a person skilled in the art to practice the invention without having to design structure not shown to be readily available in the art; In re Hirsch, 131 U.S.P.Q. 198.

Claims 1-3, 9-22, 25 and 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Said claims recite an ionizer and/or first/second reactant handling mechanisms.  These components are not described in the specification or shown in the drawings.  A person skilled in the art would be required to perform a great deal of undue experimentation to determine how and where to connect these crucial items to the claimed apparatus.  As stated by applicant in the reply dated 12/28/2020 these items are “necessarily required” for the operation of the device and therefore without guidance on how to make/use said items a person skilled in the art could not make/use the claimed invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9-22, 25 and 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "weakly" in independent claims 1 and 11 along with others is a relative term which renders the claims indefinite.  The term "weakly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear from the claims or specification what amount of ionization is required to be considered weakly ionized. 

The term "substantially" in claims 2, 12 and 32 is a relative term which renders the claims indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear from the claims or specification what is required by an assembly to be considered a substantially fixed.

The term "good" in claim 9 is a relative term which renders the claim indefinite.  The term "good" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear from the claims or specification what is required by a material to be considered a good electron emitter.

The term "substantially" in claims 13 and 18 is a relative term which renders the claims indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear from the claims or specification what is required by the chamber to be considered a substantially perpendicular or parallel.

The term "approximately" in claim 18 is a relative term which renders the claim indefinite.  The term “approximately " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear from the claims or specification what is required by the chamber to be considered approximately cylindrical.

The term "substantially" in claim 19 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear from the claims or specification what is required by the electric field to be considered a substantially radial.
Claims 27 and 28 recite the limitation "the first/second fusion reactant" in line 1 of each.  There is insufficient antecedent basis for this limitation in the claim.

Any claim not directly rejected is rejected due to dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As stated in applicant’s remarks in the parent application on 6/23/2016 “the type of reaction caused does not limit either the apparatus or the method.”  Since this is the only limitation in claim 3, said claim do not further limit the subject matter of the claims upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

The claims are replete with statements that are either essentially method limitations or statements of intended or desired use. For example, “whereby the ionizer is capable of ionizing a component”, “whereby the rotation inducing assembly is capable of causing the plasma to rotate”, etc. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference, as long as the structure of the cited references is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114 that states:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647.

Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531.

[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528. 



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monkhorst (US 7,719,199), hereinafter called 199.
	199 discloses: A system (300) for the controlled fusion reaction of materials comprising: a first housing (325) comprising an inner surface and an outer surface, the inner surface defining a cavity (Fig. 1); an inner housing (305) located within the cavity, the inner housing comprising an inner surface, the inner surface defining a chamber (310); a first material (one of 340) for forming a weakly ionized plasma located within the chamber; a second material (another one of 340) associated with the chamber; an ionizer (345), the ionizer operably associated with the first material, whereby the ionizer is capable of ionizing a component of the first material and thereby creating a plasma; a mounting assembly (Fig.1, component attaching 340 to 305) adapted to position the second material within the chamber; g. a rotation inducing assembly (330), operably associated with the ionizer, the first housing, and the chamber; whereby the rotation inducing assembly is capable of causing the plasma to rotate at high speed in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marshall P O'Connor whose telephone number is (571)270-5928.  The examiner can normally be reached on Mon-Thurs, 7:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.